Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00594-CV

                                   Judy FREEMAN,
                                       Appellant

                                           v.

   Kundu JOHNSON, as Independent Administrator of the Estate of James Phillip Johnson,
                                   Appellee

                From the County Court at Law No. 10, Bexar County, Texas
                             Trial Court No. 2020CV01100
                      Honorable David J. Rodriguez, Judge Presiding

  BEFORE JUSTICE WATKINS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER appellant Judy Freeman to pay the costs of this appeal.

      SIGNED July 21, 2021.


                                            _________________________________
                                            Beth Watkins, Justice